MANSFIELD, District Judge.
Defendant was indicted on January 19, 1967 and entered a plea of “Not Guilty” on January 30, 1967. At the defendant’s request, after the Government had asked for an earlier date, his time for filing motions was extended to February 20, 1967. The defendant failed to file his motions on February 20, and on February 21, 1967 this Court denied defense counsel’s request for two weeks to complete the preparation of motions. The present motions for a bill of particulars under Rule 7(f), F.R.Crim.P., and for various statements and documents under Rule 16, F.R.Crim.P., were made returnable on June 19, 1967.
Under the Federal Rules of Criminal Procedure, as recently amended, both motions were required to be made within 10 days after arraignment unless the defendant came forward with reasons sufficiently meritorious to lead the Court, in the exercise of its discretion, to permit a later filing. Rules 7(f) and 16(f), F.R.Crim.P. Without requesting such permission of the Court or offering any reasons why such permission should be granted, the defendant in this case has filed his motions more than three months after the date originally set by the Court for the trial of the case and made them returnable more than four months thereafter. To consider the motions under such circumstances would make a mockery of the 10-day requirement and reduce it to a dead letter, which was neither suggested nor implied when the Rules were recently amended. Such disregard for the Rules will not be tolerated. United States v. Miller, 217 F.Supp. 760 (E.D.Pa.1963); United States v. Taylor, 25 F.R.D. 225 (E.D.N.Y.1961), reversed on other grounds as to one of these cases, United States v. Evans, 312 F.2d 556 (2d Cir. 1963); United States v. Sterling, 122 F.Supp. 81 (D.Pa.1954).
Accordingly, the motions are denied for untimeliness.
So ordered.